Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The prior final rejection is withdrawn and the amendment received 6-30-21 has been interred.
Claims 1-20 objected to, Claims  1  10  16   terms “double blind” lack basis in specification and are unclear.  Classification is required.
The pre appeal brief request for review is not acted upon since the prior rejections are withdrawn  
Claims 1, 2, 4, 5-7, 9-12, 16-20 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Moen 9722381.
For claims 1, 4, 5, Moen figures 1-3 includes holder 100 with parts 108 to hold bodies also readable as heads of modules 110, which may include transceiver features see column 3, lines 18-26.  The holder 100 read as being double blind type as best understood.  Claims 2, 9, the holder is for joining to rack 10.  Claim 6, note alignment feature 125.  Claim 7, obvious to leave some of the ports open, in which case they are readable as cooling holes.  
Claim 10, rejected as for claim 1 and note rack 10 with units 30.  Claim 11, reads on standard use of the assembly.  Claim 12, note alignment features 125.  Claims 16, 17 are directed to use of the assembly as taught.  Claim 18 is to step of removing and replacing holder while units are in rack 10.  .  
Claims 1, 4, 5, 7 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Henry 9825408.
Figure 1  housing 104 is read as holder body with ports  134 to hold bodies or heads of pluggable transceiver modules 106.  For claim 7  see cooling holes  140  and in addition  with fins 124 on module any port 134  also readable as cooling hole.  
Claims 3,, 8, 13-15 distinguish over the prior art.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neil Abrams whose telephone number is (571)272-2089.  The examiner can normally be reached on M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NEIL ABRAMS/Primary Examiner, Art Unit 2832